Name: Commission Regulation (EC) NoÃ 159/2009 of 25Ã February 2009 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Chabichou du Poitou (PDO))
 Type: Regulation
 Subject Matter: food technology;  Europe;  consumption;  processed agricultural produce;  agricultural structures and production;  marketing;  regions of EU Member States
 Date Published: nan

 26.2.2009 EN Official Journal of the European Union L 53/8 COMMISSION REGULATION (EC) No 159/2009 of 25 February 2009 approving minor amendments to the specification for a name entered in the register of protected designations of origin and protected geographical indications (Chabichou du Poitou (PDO)) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 510/2006 of 20 March 2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs (1), and in particular the second sentence of Article 9(2) thereof, Whereas: (1) By virtue of the first subparagraph of Article 9(1) and in accordance with Article 17(2) of Regulation (EC) No 510/2006, the Commission has examined Frances application for the approval of an amendment to the specification for the protected designation of origin Chabichou de Poitou, registered under Commission Regulation (EC) No 1107/96 (2). (2) The purpose of the application is to amend the specification by stipulating the conditions for using treatments and additives to the milk and for the manufacture of Chabichou du Poitou. These practices ensure that the key characteristics of the PDO product are maintained. (3) The Commission has examined the amendment in question and decided that it is justified. Since the amendment is minor within the meaning of Article 9 of Regulation (EC) No 510/2006, the Commission may approve it without following the procedure set out in Articles 5, 6 and 7 of that Regulation. (4) In accordance with Article 18(2) of Commission Regulation (EC) No 1898/2006 (3) and pursuant to Article 17(2) of Regulation (EC) No 510/2006, a summary of the specification should be published, HAS ADOPTED THIS REGULATION: Article 1 The specification for the protected designation of origin Chabichou du Poitou is hereby amended in accordance with Annex I to this Regulation. Article 2 A summary of the main points of the specification is given in Annex II to this Regulation. Article 3 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 93, 31.3.2006, p. 12. (2) OJ L 148, 21.6.1996, p. 1. (3) OJ L 369, 23.12.2006, p. 1. ANNEX I The specification for the protected designation of origin Chabichou du Poitou is amended as follows: Method of production The following provisions are added to point 5 of the specification regarding the production method: ( ¦) Coagulation must be carried out using rennet only. The milk must not be concentrated by partially removing the watery part before coagulation. In addition to the raw dairy materials, the only ingredients or production aids or additives authorised in the milk and during production are rennet, innocuous bacterial cultures, yeasts, moulds, calcium chloride and salt. ( ¦) The dairy raw materials, partly finished products, curd and fresh cheese must not be conserved at a temperature below 0 °C. ( ¦) Fresh cheese and cheese undergoing the maturing process must not be conserved under a modified atmosphere. ANNEX II SUMMARY Council Regulation (EC) No 510/2006 on the protection of geographical indications and designations of origin for agricultural products and foodstuffs CHABICHOU DU POITOU EC No: FR-PDO-0117-0115/29.03.2006 PDO (X) PGI ( ) This summary sets out the main elements of the product specification for information purposes. 1. Responsible department in the Member State Name : Institut national de lorigine et de la qualitÃ © (INAO) Address : 51 rue dAnjou  75008 Paris  FRANCE Tel. : +33 153898000 Fax : +33 153898060 e-mail : info@inao.gouv.fr 2. Group Name : Syndicat de dÃ ©fense du Chabichou du Poitou Address : Agropole  Route de Chauvigny  BP 50002  86550 Mignaloux Beauvoir  FRANCE Tel. : +33 549447480 Fax : +33 549467905 e-mail : filieres-lait@poitou-charentes.chambagri.fr Composition : Producers/processors (X) Other ( ) 3. Type of product Class 1.3. Cheeses 4. Specification (summary of requirements under Article 4(2) of Regulation (EC) No 510/2006) 4.1. Name Chabichou du Poitou 4.2. Description Unpressed soft cheese made from goats milk, white inside with a thin skin; in the shape of a truncated cone, known as a bonde. The cheeses are approximately 6 cm high and the average weight is 120 grams. Fat content: 45 %. 4.3. Geographical area Department of Vienne The cantons of ChÃ ¢tellerault, Charroux, Civray, CouhÃ ©, GenÃ §ay, LencloÃ ®tre, Lusignan, Mirebeau, Moncontour, Neuville, Poitiers, Saint-Georges-lÃ ¨s-Baillargeaux, Saint-Julien-lArs, La Villedieu-du-Clain, Vivonne and VouillÃ ©: all the communes. The communes of ArÃ §ay, Availles-en-ChÃ ¢tellerault, Beaumont, Berthegon, Bonneuil-Matours, Bouresse, Cenon, Chalais, Chauvigny, Chouppes, Coussay, Curzay-sur-Dive, DercÃ ©, GlenouzÃ ©, Guesnes, LhommaizÃ ©, Loudun, Maulay, MauprÃ ©voir, MessemÃ ©, Monthoiron, Monts-sur-Guesnes, Moussac, Mouterre-Silly, PrinÃ §ay, Queaux, Ranton, La Roche-Rigault, Saint-Laon, Saint-Laurent-de-Jourdes, Saint-Martin-lArs, Saires, SammarÃ §olles, SÃ ©rigny, Ternay, VerriÃ ¨res, Verrue, Le Vigeant and Vouneuil-sur-Vienne. Department of Deux-SÃ ¨vres The cantons of Airvault, Celles-sur-Belle, Chef-Boutonne, Lezay, MaziÃ ¨res-en-GÃ ¢tine, Melle, MÃ ©nigoute, La Mothe-Saint-HÃ ©ray, Saint-Loup-LamairÃ ©, Saint-Maixent-lEcole-2, Saint-Maixent-lEcole-Ville, SauzÃ ©-Vaussais, ThÃ ©nezay, Thouars-1 and Thouars-Ville: all the communes. The communes of AugÃ ©, AsniÃ ¨res-en-Poitou, Azay-le-BrÃ »lÃ ©, Brieuil-sur-ChizÃ ©, Brioux-sur-Boutonne, BrÃ »lain, La CrÃ ¨che, ChÃ ©rignÃ ©, EnsignÃ ©, Geay, GlÃ ©nay, JuillÃ ©, LuchÃ ©-sur-Brioux, Lusseray, Luzay, Paizay-le-Chapt, PÃ ©rignÃ ©, Pierrefitte, Prahecq, Saint-Martin-de-Bernegoue, Sainte-Gemme, Saint-Varent, Saivres, SecondignÃ ©-sur-Belle, SÃ ©lignÃ ©, Vernoux-sur-Boutonne, Villefollet, Villiers-sur-ChizÃ © and VouillÃ ©. Department of Charente The communes of Adjots, Benest, Bernac, Bioussac, Le Bouchage, Brettes, Champagne-Mouton, La ChÃ ¨vrerie, Condac, CourcÃ ´me, EmpurÃ ©, La Faye, La ForÃ ªt-de-TessÃ ©, Londigny, LongrÃ ©, La Magdeleine, Montjean, Nanteuil-en-VallÃ ©e, Paizay-Naudoin-Embourie, Raix, Ruffec, Saint-Gourson, Saint-Martin-du-Clocher, SouvignÃ ©, TaizÃ ©-AiziÃ ©, Theil-Rabier, Vieux-Ruffec, Villefagnan and Villiers-le-Roux. 4.4. Proof of origin Every milk producer, processing plant and maturing plant fills in a declaration of aptitude registered with the INAO which enables the INAO to identify all operators involved. All operators must keep at the INAOs disposal their registers and any documents required for checking the origin, quality and production conditions of the milk and cheese. As part of the checks carried out on the specified features of the designation of origin, an analytical and organoleptic test is conducted to ensure that the products submitted for examination are of high quality and possess the requisite typical characteristics. 4.5. Method of production The milk must be produced, and the cheese must be manufactured and matured within the geographical area. Whole goats milk, with a small amount of rennet added, curdled by lactic acid. The fresh curd, pre-drained or not, is placed in a perforated mould in the shape of a truncated cone. It is left to drain for 18 to 24 hours, salted on the surface. It is then left to dry for a further 24 to 48 hours. Matured for at least 10 days at a temperature of 10 to 12 °C and 80 to 90 % humidity. 4.6. Link The name comes from the Arabic word chebli meaning goat. The cheese was made by the Saracens who were defeated at Poitiers in 732 but remained in the area, confined to a hill nearby. The name Chabichou appears in Charles de Cherges 1782 Guide du voyageur Ã Poitiers. It is associated with the Poitou region and its praises were sung in a sonnet by Emile Bergerat in 1910 and in a 1914 song. The designation was applied for in 1989 and the designation of origin obtained in 1990. Chabichou du Poitou is produced in the Seuil du Poitou geological area: homogeneous limestone terrain, where goats have been reared for centuries and there is a long tradition of producing and processing this particular cheese. 4.7. Inspection body Name : Institut national de lorigine et de la qualitÃ © (INAO) Address : 51 rue d'Anjou  75008 Paris  FRANCE Tel. : +33 153898000 Fax : +33 153898060 e-mail : info@inao.gouv.fr The Institut national de lorigine et de la qualitÃ © is a public administrative body with legal personality and reports to the Ministry of Agriculture. Name : Direction gÃ ©nÃ ©rale de la concurrence, de la consommation et de la rÃ ©pression des fraudes (DGCCRF) Address : 59 boulevard Vincent-Auriol  75703 Paris Cedex 13  FRANCE Tel. : +33 144871717 Fax : + 33 144973037 The DGCCRF is a department of the Ministry of the Economy, Industry and Employment. 4.8. Labelling The product must bear the wording Appellation dOrigine ContrÃ ´lÃ ©e and the name of the designation of origin. The words Appellation dOrigine must appear on the label. The words Fabrication fermiÃ ¨re or Fromage fermier should also appear.